Name: 2004/906/EC: Commission Decision of 23 December 2004 on the appointment of members of the Committee of Senior Labour Inspectors for a term of office
 Type: Decision
 Subject Matter: European construction;  labour law and labour relations;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-12-28; 2005-10-14

 28.12.2004 EN Official Journal of the European Union L 381/78 COMMISSION DECISION of 23 December 2004 on the appointment of members of the Committee of Senior Labour Inspectors for a term of office (2004/906/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Commission Decision 95/319/EC of 12 July 1995 setting up a Committee of Senior Labour Inspectors (1), and in particular Article 5 thereof, Having regard to Commission Decision C(2004) 1542 of 27 April 2004 (2), Having regard to the list of candidates submitted by the 10 new Member States, Whereas: (1) Article 5(1) of that Decision provides that the Committee shall consist of two representatives from each Member State. (2) Article 5(2) of that Decision provides that the members of the Committee shall be nominated by the Commission on a proposal from the Member States. (3) Article 5(3) of that Decision provides that the term of office of the members of the Committee shall be three years and that their appointment shall be renewable. However, as the current term of office of the members of the Committee expires on 31 December 2006, it is appropriate to appoint the members from the 10 new Member States for a term of office ending on the same date. (4) Following the accession of 10 new Member States to the European Union on 1 May 2004, and on the basis of proposals received from them in accordance with the said Article 5 of Decision 95/319/EC, the Commission has to appoint the members of the Committee to represent the 10 new Member States for the period from 1 May 2004 to 31 December 2006, DECIDES: Sole Article The persons named in the Annex to the present Decision are appointed as members of the Committee of Senior Labour Inspectors (SLIC) for a period starting on 1 May 2004 and ending on 31 December 2006. Done at Brussels, 23 December 2004. For the Commission VladimÃ ­r Ã PIDLA Member of the Commission (1) OJ L 188, 9.8.1995, p. 11. (2) Not yet published. ANNEX Appointment of members of the Committee of Senior Labour Inspectors The Committee of Senior Labour Inspectors was set up by Decision 95/319/EC. The Commission has decided to appoint the following members for a period starting on 1 May 2004 and ending on 31 December 2006: Czech Republic Mr Jaromir Elbel Ms Daniela KubiÃ ovÃ ¡ Estonia Mr Priit Siitan Mrs Katrin Lepisk Cyprus Mr Leandros Nicolaides Mr Anastasios Yiannaki Latvia Mr JÃ nis BÃ rzinÃ ¡ Ms Tatjana Zabarovska Lithuania Mr Mindaugas Pluktas Mrs Dalia LegienÃ © Hungary Mr AndrÃ ¡s BÃ ©kÃ ©s Ms KornÃ ©lia MolnÃ ¡r Malta Mr Mark Gauci Mr Silvio Farrugia Poland Mrs Anna Hintz Mrs Katarzyna Kitajewska Slovenia Mr Borut Brezovar Mr Boriz Ruzic Slovakia Mr Gabriel Hrabovsky Mrs Ludmila Mikleticova